Citation Nr: 0423555	
Decision Date: 08/26/04    Archive Date: 09/01/04	

DOCKET NO.  03-03 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Whether an overpayment of VA compensation, paid for an 
additional dependent, of $3,772.26, was properly created or 
the result of sole administrative error.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1964 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 administrative 
determination issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon, which 
determined that the veteran had received an overpayment of VA 
compensation benefits which would have to be repaid.  In June 
2001, the amount of this overpayment was calculated as 
$3,772.26.  The case is now ready for appellate review.

The Board notes that the veteran has filed a timely 
application for waiver of this overpayment, and that the RO 
has deferred deciding the waiver issue until a final decision 
is made on the antecedent issue of the underlying validity of 
the debt.  This decision finds that the debt was validly 
created, and the RO should promptly address the pending 
application for waiver of that debt.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the pending appeal has been requested or 
obtained.

2.  In January 2001, the veteran was informed that his 
evaluation of service-connected disability had been increased 
from 50 to 70 percent, and that he had been awarded 
entitlement to a total rating based upon individual 
unemployability, and granted basic eligibility for Chapter 35 
Dependents' Educational Assistance benefits, all made 
effective from June 1999.  

3.  Also in January 2001, the RO received an application from 
the veteran's dependent son (then age 21) for Dependents' 
Educational Assistance based upon his full time attendance at 
a state university, and, in March 2001, the veteran's 
dependent son was granted an award of Dependents' Educational 
Assistance benefits, made retroactively effective to 
September 1999.  

4.  These retroactive awards resulted in the creation of an 
overpayment to the veteran of $3,772.26, the amount of 
additional compensation he had received on behalf of his 
dependent son from the effective date of the son's award of 
the greater benefit of dependents' educational assistance in 
September 1999 forward.  

5.  Neither the veteran nor VA were at fault in the creation 
of this overpayment, but the overpayment simply resulted from 
a proper application of the governing laws and regulations to 
multiple retroactive awards of benefits which were properly 
payable to both the veteran and his dependent son, and this 
overpayment did not result from administrative error on the 
part of VA.  


CONCLUSION OF LAW

The overpayment of VA compensation benefits to the veteran 
totaling $3,772.26 was properly created and assessed against 
the veteran and was not solely due to error on the part of 
VA.  38 U.S.C.A. §§ 101, 1115, 3501, 5107, 5112 (West 2002); 
38 C.F.R. §§ 3.57, 3.500, 3.503, 3.707, 21.4135 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) is not applicable in all cases.  See Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  In Barger v. Principi, 
16 Vet. App. 132 (2002), the U.S. Court of Appeals for 
Veterans Claims (Court) found that VCAA was not applicable in 
a case involving a waiver of overpayment of VA benefits.  It 
was noted in that case that the statute at issue in the 
appeal was in Chapter 53 of Title 38 of United States Code, 
which concerned special provisions relating to VA benefits.  
The notice and duty-to-assist provisions of VCAA were 
relevant to a different chapter of Title 38, and did not 
apply in that appeal.  Id. at 138.  The issue presented in 
this appeal also involves an overpayment of VA benefits.  

Additionally, the issue presented in this appeal is not one 
which may be substantiated by acquiring and submitting 
specific evidence in support of the claim.  Instead, this 
case involves a proper application of applicable laws and 
regulations to the known facts.  Given the circumstances 
presented in this appeal, the Board finds that the claim 
cannot be substantiated under the law or based on the 
application of the law to undisputed facts.  See VAOPGCPREC 
2-2004, 5-2004.  Nonetheless, the Board finds that the 
veteran was informed of the regulations governing VCAA in the 
December 2002 statement of the case and that he has been 
provided the governing laws and regulations and reasons and 
bases behind the decision which is now on appeal.

The term "child" means a person who is unmarried and who is 
under the age of 18 years, or who before attaining 18 years, 
became permanently incapable of self-support, or who after 
attaining the age of 18 and until completion of education or 
training (but not after attaining the age of 23 years), is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  

Any veteran entitled to compensation for service-connected 
disability, and whose disability is rated not less than 
30 percent, shall be entitled to additional compensation for 
dependents with an initial monthly amount allowed for a 
dependent child.  38 U.S.C.A. § 1115.

An individual is eligible for Chapter 35 Dependents' 
Educational Assistance benefits if he is a child of a person 
who has a total disability, permanent in nature, resulting 
from service-connected disability.  38 U.S.C.A. § 3501.  

The effective date of discontinuance of compensation to a 
veteran on behalf of a child, will be the earliest of the 
dates stated in this section.  Where an award is reduced, the 
reduced rate will be payable the day following the date of 
discontinuance of the greater benefit.  38 C.F.R. § 3.503(a).  
The effective date of discontinuance of compensation to a 
veteran on behalf of a child will be the day preceding the 
beginning date of a Dependent's Educational Assistance 
allowance.  38 C.F.R. § 3.503(a)(8).  

The conditions applicable to the bar to payment of 
compensation for a child concurrently with a Dependent's 
Educational Assistance allowance under 38 U.S.C. Chapter 35 
are set forth in § 21.3023.  38 C.F.R. § 3.707.

A child age 18, who is eligible for educational assistance 
and who is also eligible for compensation must elect whether 
he will receive educational assistance or compensation.  An 
election of educational assistance, before or after age 18, 
is a bar to subsequent payment of increased rates of 
compensation on account of the child based on school 
attendance on or after the age of 18 years.  38 C.F.R. 
§ 21.3023.  

The effective date of a reduction of discontinuance of 
compensation by reason of an erroneous award based solely on 
administrative error or error in judgment shall be the date 
of last payment.  38 U.S.C.A. § 5112(b); 38 C.F.R. 
§ 3.500(b).  

Analysis:  The essential facts presented in this appeal are 
well documented and essentially not in dispute.  In the 
1990s, the veteran was entitled to VA compensation for 
service-connected disability at a 30 percent evaluation 
effective from September 1995.  At that point, he also became 
entitled to an additional amount of monthly compensation for 
dependents, including a son (G), born to the veteran and his 
spouse in July 1979.  During a child's minority, this 
additional compensation is paid to the veteran to be used for 
the child's benefit.  

In December 2000, pursuant to his claims, the veteran's 
evaluation for service-connected disability was increased to 
70 percent, he was awarded entitlement to individual 
unemployability found to be permanent and total, and this 
latter finding also established entitlement to basic 
eligibility for Dependents' Educational Assistance.  All of 
these awards were made effective to June 1999.  The veteran 
was notified of this award action in January 2001.  That same 
month, VA received an application of the veteran's son for 
Dependents' Educational Assistance benefits.  That 
application indicated that he had been attending college at a 
State university.  The son's application was reviewed and 
approved, and because the son met the requirements for 
approval of Dependents' Educational Assistance earlier in 
time based, in part, upon the veteran's established effective 
date for permanent and total disability, the son's effective 
date for payment of Dependents' Educational Assistance was 
approved retroactively to September 1999.  The son's 
retroactive award was made in March 2001, two months after 
the veteran's retroactive award in January 2001.  

Of course, the award of Dependents' Educational Assistance is 
a significantly greater benefit, in terms of dollar value, 
than the amount of additional compensation which had been 
monthly paid to the veteran on behalf of his dependent son, 
and the greater benefit was paid to the son as elected by him 
through his application for the greater benefit.  This 
benefit was now paid directly to the son who was in his 
majority, and then age 21 at the date of payment.  

Because a duplication of benefits by payment of additional 
compensation on behalf of a dependent child, and Dependents' 
Educational Assistance benefits, is barred by law and 
regulation, the award of Dependents' Educational Assistance 
benefits to the son required a recoupment of the additional 
amount of compensation which had been previously paid to the 
veteran on behalf of the son, effective from the date of 
initial payment of Dependents' Educational Assistance 
benefits in September 1999.  The amount of additional 
compensation which had been paid to the veteran from 
September 1999 forward on behalf of the son amounted to 
$3,722.26, and this constitutes the overpayment at issue in 
this appeal.  

The application of the governing laws and regulations for 
payment of VA benefits as applied to the facts of this case 
resulted in a validly created debt against the veteran for 
the amount of additional compensation paid to him for the son 
from the time of the effective date of the award of the son's 
Dependents' Educational Assistance benefits forward.  This 
amounted to $3,722.26.  Dependents' Educational Assistance 
benefits are certainly the greater benefit in this case and 
receipt of such benefits was elected by the son through his 
application process.  

The overpayment in this case did not arise as a result of any 
fault of either the veteran or VA, but rather as a result of 
multiple award actions being completed with retroactive 
application.  Because payment of both additional compensation 
to a veteran for a child and Dependents' Educational 
Assistance to a child are prohibited, the lesser benefit of 
additional compensation for a child must be recouped during 
the period the Dependents' Educational Assistance.  The 
additional compensation paid for the son had been paid to the 
veteran, while Dependents' Educational Assistance benefits 
were paid directly to the son in his majority.  The veteran 
was certainly entitled to receive the additional compensation 
paid him on account of the son from September 1999 forward, 
and the son was entitled to receive Dependents' Educational 
Assistance from the same date, but there cannot be a 
duplication of these benefits.  The Board can find no law or 
regulation which required or would have allowed VA to deduct 
the amount of overpayment in this case directly from the 
son's initial lump sum award of Dependents' Educational 
Assistance benefits.  The overpayment could have been 
deducted from the veteran's lump sum retroactive award made 
in January 2001, but that award was made some two months 
before the son's award was granted.  

The Board finds that the overpayment of $3,772.26 was validly 
created against the veteran in this case, and constituted a 
proper application of the governing laws and regulations to 
the facts presented in this case.  This debt did not result 
from any party's fault, but rather resulted from a proper 
retroactive award of Dependents' Educational Assistance 
benefits to the son, which unfortunately created a 
duplication of benefits which had previously been awarded to 
the veteran, on the son's behalf.  The veteran has challenged 
the validity of the overpayment debt and that challenge must 
fail as a matter of law.  

The veteran's argument that this overpayment was created 
solely as a result of administrative error on the part of VA 
is without merit.  Although the veteran took no action which 
contributed to the payment of an erroneous award, the 
overpayment in this case did not result from any 
administrative error on the part of VA, but rather the proper 
application of the governing laws and regulations to the 
facts presented in this case.  It was no error for VA to 
enforce the prohibition of the concurrent receipt by the 
veteran of additional compensation on behalf of a dependent 
child at the same time that child was entitled to the greater 
benefit of Dependents' Educational Assistance.  Rather, the 
action in recouping the payment of additional compensation to 
the veteran on behalf of a dependent child was required by 
law.  



ORDER

The overpayment of VA compensation to the veteran of 
$3,772.26 was validly created and was not the result of an 
administrative error by VA.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



